FILED
                             NOT FOR PUBLICATION                           FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AIDA CRISTINA PALMA,                             No. 09-71821

               Petitioner,                       Agency No. A074-424-624

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Aida Christina Palma, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s order denying her motion to reopen deportation proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen and review de novo

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Palma’s motion to reopen

based on lack of notice of her hearing location, where Palma received written

notice of the place of her hearing, did not provide sufficient evidence to establish

that her hearing did not occur at this location, and does not contend that she

appeared for her hearing at the wrong location. See 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(2) (a motion to reopen to rescind an in absentia order may

be filed at any time if “the alien demonstrates that he or she did not receive notice

. . . and the failure to appear was through no fault of the alien.”). Because this

determination is dispositive of the issue of notice, we do not reach Palma’s

remaining contentions on that topic.

      The BIA did not violate Palma’s due process rights in declining to grant her

request for a transcript of her in absentia hearing, where the BIA informed Palma

of her ability to listen to audio recordings of the hearing and there is no obligation

for the BIA to provide a transcript. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (to prevail on a due process challenge, an alien must show error and

prejudice); cf. Singh v. Holder, 638 F.3d 1196, 1208 (9th Cir. 2011) (“[I]n lieu of


                                           2                                     09-71821
providing a transcript, the immigration court may record [bond] hearings and make

the audio recordings available for appeal upon request.”).

      In her opening brief, Palma fails to raise, and therefore has waived, any

challenge to the agency’s denial of her motion to reopen to apply for new relief as

untimely. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a

petitioner waives a contention by failing to raise it in the opening brief).

      PETITION FOR REVIEW DENIED.




                                           3                                   09-71821